Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 9/22/21 and 11/22/21 are noted.  The submissions are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statements.
Claim Interpretation
3.	The claims are all being interpreted such that the vehicle and seat are being claimed in combination given all of the positive structural recitations such as “of an automatic vehicle”, “extending downward along a front end of a seat cushion”, “abut against a vehicle body floor”, as just a few examples from claim 9.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 9 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenhill (US 6,141,603 A).
Regarding claim 9, Greenhill discloses a support structure of an automatic vehicle driving device comprising: a frame (12/13/15/16/21) having, at an upper end thereof, a seat back abutting part (13) and extending obliquely downward (at top portion of 16) from the seat back abutting part toward a vehicle front side; a pair of legs (27/28) positioned at a front end of the frame (nothing in the claim prevents elements 21 of Greenhill from being considered part of the broadly claimed “frame”) and extending downward along (in the same general direction as) a front end of a seat cushion, wherein lower ends of the legs abut against a vehicle body floor; and a belt (18) engaged with a middle portion of the frame and providing a tensile load obliquely downward (due to the angled surface of the frame around which the belt wraps, see Figure 1) toward a rear end portion of the seat cushion, wherein by tightening of the belt, the seat back abutting part is pressed against a seat back and the legs are pressed against the vehicle body floor, and the frame is fixed at three points of the seat back abutting part, each leg and a belt tension application point (see Figure 1).
Regarding claim 17, Greenhill discloses the support structure of the automatic vehicle driving device as claimed in claim 9, wherein the frame has a substantially U-shape in plan view (see Figure 2), and an actuator support member (10) which mounts thereon a transmission actuator unit (45/46, see col. 4 lines 50+) is supported between right and left beams of the frame (see Figure 2).
18. (New) The support structure of the automatic vehicle driving device as claimed in claim 10, wherein the frame has a substantially U-shape in plan view, and an actuator support member which mounts thereon a transmission actuator unit is supported between right and left beams of the frame.  
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Greenhill (US 6,141,603 A) in view of Nickel et al. (US 10,112,550 B2).
Regarding claim 20, Greenhill discloses the support structure of the automatic vehicle driving device as claimed in claim 9, but fails to disclose wherein an elastic rubber part serving to suppress a slip is provided at each of shoulder portions of an upper edge of the seat back abutting part.  Nickel teaches that it was already known in the art to provide an elastic rubber cover (41, see “rubber” in col. 4 line 11 and “elasticity” in col. 4 line 15) over the part of a frame that engages a vehicle seat in order to contribute to the fixing of the frame to the seat (see col. 4 lines 13-14) and to protect the seats from damage from the frame (see col. 4 lines 21-22). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided elastic rubber padding over the seat contact parts of the Greenhill frame, the motivation being to improve the grip of the frame against the seat and also to protect the seat frame, as taught by Nickel.
Allowable Subject Matter
9.	Claims 10, 11, 13, 14, 16, 18, 19, 21, and 23 are allowed.
10.	Claims 12, 15, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649. The examiner can normally be reached Monday-Friday, 7am-3pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	1/18/21